AO 91 (Rev 8/01) (Ciniga! GoripBInM|-03115 Nacument 1. Filed on 12/20/19'in TXSD_ Page 1 of 3

United States District Court

SOUTHERN — DISTRICT OF TEXAS
McALLEN DIVISION

 

 

‘UNITED STATES OF AMERICA

V. : ‘CRIMINAL COMPLAINT
Yajahira Lizette Garza PRINCIPAL United States court Case Number:
YOB: 1989 - United States ‘District Cour
; texas M-19-4}|.
Juan Jose Gonzalez III CO-PRINCIPAL Unites Settee ™ bist of 3 MW S
YOB: 1999
DEC y 0 2019

David J. Bradley, Ch Clerk

(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following i is true and correct to the best of my

knowledge and belief. On or about December 18, 2019 in Starr. County, i in
the Southern District of Texas defendants(s) did,

(Track Statutory Language of Offense)

-knowing or in reckless disregard of the fact that Edy Estuardo Diaz, citizen of Guatemala, Benjamin Desidero-
Ortega, citizen of Mexico, Williams.Corado-Asencio, citizen of Guatemala, Rudolfo De Jesus Garcia, citizen of
Guatemala, and Osmer Humberto Tecun-Garcia, citizen of Guatemala, along with fifty-four (54) other
undocumented aliens, for a total of fifty-nine (59), who had entered the United States in violation of law,
concealed, harbored or shielded from detection or attempted to conceal, harbor, or shield from.detection such
aliens in any place, including any building or means of transportation, to-wit: a residence located in Roma,
Texas,

in violation of Title 8 United States Code, Section(s) 1324(a)(1)(A)(iii) FELONY
I further state that I am a(n) Border Patrol Agent and that this complaint is based on the
following facts:

On November 14, 2019, agents obtained information about a residence being used to harbor undocumented aliens.

On December 18, 2019, Roma Police Department received information about that residence from a concerned citizen.
According to the concerned citizen, five ©) subjects all dressed in black were dropped off and seen running into the
home.

' SEE ATTACHED

Continued on the attached sheet and made a part of this complaint: [ Xlves [ No

XA |

Lk Lb I, | f_i Gog, , Signature of cere
(pe 7 ; lan Land Supervisory Border serattgn Agent
rem

Sworn to before me and Cent in my presence, Printed Name of Complainant

December 20, 2019 ; - at McAllen, Texas

 

Date City and ST jp
J Scott Hacker ,_ U. S. Magistrate Judge -

Name and Title of Judicial Officer Signatuy udigfal Officer
 

Case 720-migRHEB STATES BISTRREREOURISD Pave 23
SOUTHERN DISTRICT OF TEXAS
McALLEN, TEXAS

ATTACHMENT TO CRIMINAL COMPLAINT:

M-193])5

RE: Yajahira Lizette Garza
Juan Jose Gonzalez Ill

CONTINUATION:

On December 18, 2019, Agents along with local police conducted a knock and talk at the residence. A male,
later identified as Benjamin Desidero-Ortega, opened the door to agents. The agent questioned Desidero and
determined he was an undocumented alien. The agent observed several subjects run towards the back of the
house but agents blocked the rear door preventing the subjects from absconding. ‘Desidero told agents he had
been at the house for two (2) days and informed agents the people inside were undocumented aliens.
Desidero gave agents verbal consent to enter the home. Agents along with local officers discovered a total of
fifty-nine (59) undocumented aliens inside the home.

All the subjects were transported to the Rio Grande City Border Patrol Station for processing.
Principals
Yajahira Lizette Garza — United States Citizen
| Victor Garza — United States Citizen
Juan Jose Gonzalez United States Citizen
MATERIAL WITNESS STATEMENTS

Edy Estuardo Diaz, Benjamin Desidero-Ortega, William Corado-Asencio, Rodolfo De'Jesus Garcia, and
Osmer Humberto Tecun-Garcia, were all read their Miranda Rights. They understood and each provided a
sworn statement without the presence of an attorney.

Edy Estuardo Diaz, a citizen of Guatemala, stated he crossed the Rio Grande River on a araft with three
subjects. After crossing the river, Diaz walked for several hours until he was picked up. The driver then
picked up a female at a house and drove to the house where he was apprehended. Diaz claimed the female
that was picked up was on the phone. The female told the person on the phone to be on the lookout for law
enforcement. In addition, the female told Diaz to stay silent while being taken to the house. Diaz stated that
when he arrived to the house, there was approximately twenty five (25) subjects. Approximately fifteen
minutes after arriving, two other females and a male showed up at the house and divided the undocumented
aliens by their assigned code. Diaz stated that a female and male showed up every night to drop off and
pickup subjects. A male would also show up during the day to give each subject a hamburger.

Diaz identified Yajahira Lizette Garza, through a photo lineup, as the person in charge, and the person that
would check on them daily and instruct them.

Diaz identified Juan Jose GonzatecitfS Sh a photo lineup, as the person who would show up with Yajahira
Lizette Garza to check on the undocumented aliens.

rr

. Page 2
 

 

Case 7:19-MiGRTEDSTATES BISTRICPECURTS? Pave 3 of 3
SOUTHERN DISTRICT OF TEXAS |
McALLEN, TEXAS

ATTACHMENT TO CRIMINAL COMPLAINT:

M193 |S -

RE: Yajahira Lizette Garza
Juan Jose Gonzalez Ill

CONTINUATION:

Diaz identified Victor Garza, through a photo lineup, as the person that would bring them food.

Benjamin Desidero-Ortega, a citizen of Mexico, stated his cousin made the smuggling arrangements.
Desidero paid $1,300 to be taken to Houston, Texas. After being crossed into the United States, a guide
instructed him to walk north from the river and cross the road. On the other side of the road a pickup truck
would be waiting, Desidero crossed the road and saw a pickup truck, he also saw two people by a nearby
tree. One of those subjects told him to get into the bed of the truck. Desidero recalled it was about an hour.
drive to the house. At the house, Desidero was instructed by a lady to stay inside. According to Desidero, the °
lady would go with her brother to drop off food twice a day. Disidero told agents, one time, a subject showed
up with the lady’s brother and they dropped off food.

Desidero identified Juan Jose Gonzaled OC, a photo lineup, of being a person that dropped off food.

Williams Corado-Asencio, a citizen of Guatemala, stated that he crossed the river on a raft along with seven other
subjects. After crossing the river, Corado stated that he walked for a couple of hours until being picked up by a
vehicle. Corado stated that all'the-subjects were taken to the house where they were apprehended. Corado stated
that they were fed once a day by a male subject, and that there was a female who would show up to the house to
give orders. :

Corado identified Victor Garza, through a photo lineup, as the person who brought food to them.
Corado identified Yajahira Lizette Garza, through a photo lineup, as the person who was gave orders.

Rudolfo De Jesus Garcia, a citizen of Guatemala, stated he made the smuggling arrangemetits for $10,000. Garcia
crossed the Rio Grande River with twelve other subjects and taken to the house where he was arrested.

Garcia identified Yajahira Lizette Garza, through a photo lineup, as the person who was in charge of the house
who brought food occasionally. 4.

\\ .
Garcia identified Juan Jose Gonzalea\through a photo lineup, as a person that appeared to be Garza’s boyfriend
and directed orders to the undocumented aliens.

Garcia identified Victor Garza, through a photo lineup, as Yajahira Garza’s brother and the person that delivered
food and separated the undocumented aliens.

Osmer Humberto Tecun-Garcia, a citizen of Guatemala, stated he crossed with two other persons and was
transported to the house. At the house, a female asked everyone who wanted to be in charge but nobody spoke up.
According to Tecun, the female told him he was in charge and gave him a cell phone. Tecun was instructed to
open the door when called and to.call her or the brother if they needed food.

Page 3
